Citation Nr: 0736508	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in May 2007.  A 
transcript of this hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection for a right 
wrist disorder is warranted.  During the May 2007 hearing the 
veteran testified that he first injured his right wrist prior 
to service which caused a "neuroma" on the wrist.  
Subsequently, during basic training the veteran aggravated 
his right wrist disorder on the "chemical range" which 
caused his right hand to become atrophied.  The veteran also 
maintains that he still suffers from residuals from the 
initial injury and subsequent aggravation and was most 
recently treated for his right wrist disorder by VA in 2003.    

The claims folder includes several VA medical records showing 
complaints of chronic right wrist pain dated from April 2003 
to September 2003.  The record also indicates that the 
veteran's right wrist disorder existed prior to his military 
service.  In his September 1961 pre-induction Report of 
Medical History the veteran wrote that he "cut arterys and 
nerves in right wrist, and have no feeling in half of my 
right hand."  During service in April/May 1962 the veteran 
complained of pain on right wrist of hand with easy fatiguing 
of the right hand and he was hospitalized for approximately 9 
days.  At discharge from this hospitalization he was 
diagnosed with neuropathy of the right median nerve at the 
wrist, incomplete, severe, secondary to trauma incurred in 
1952, when the veteran incurred a lacerated wound of the 
anterior aspect of the right wrist in Poughkeepsie, New York, 
when he accidentally ran his hand through an automobile 
headlight.  Immediately after this hospitalization, the 
veteran was placed on restrictive duty where he was not to 
handle heavy materials including heavy weapons and was not to 
be assigned overhead work, such as pull-ups.  During the 
veteran's October 1963 separation examination the examiner 
noted neuroma of the median nerve, right hand since 1952.  
Finally, in the veteran's October 1963 Report of Medical 
History the veteran noted "atrophy of right palm, neuroma on 
right wrist, and partial loss of feeling in right hand."    

Given the above evidence and the uncertainty as to whether 
the veteran's right wrist condition was aggravated by service 
(see 38 C.F.R. § 3.322 and Wagner v. Principi, 370 F. 3rd. 
1089, 1096 (Fed. Cir. 2004), on remand he should be afforded 
an appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Also, in his November 2004 claim for non service connected 
pension, the veteran stated that he was in receipt of Social 
Security disability benefits, but neither the decision 
awarding these benefits nor the medical records underlying 
that award are on file.  Therefore, the Board finds that 
additional records need to be obtained in this case.  See 
38 C.F.R. § 3.159(c)(1); Voerth v. West, 13 Vet. App. 117, 
121 (1999) (holding that duty to assist includes the 
responsibility of VA to obtain any relevant records from the 
SSA); Baker v. West, 11 Vet. App. 163, 169 (1998) (holding 
that when VA is put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain records 
pursuant to section 5107(a) duty to assist).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain all records 
regarding the veteran's Social Security 
Disability benefits, including a copy 
of the administrative decision and 
related medical records used for such a 
decision.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

2.	Schedule the appellant for a VA 
examination to determine the current 
nature of the veteran's right wrist 
disorder and whether it was aggravated 
by his military service from December 
1961 to December 1963.  The claims 
folder must be made available to the 
examiner for review.

The examiner should elicit from the 
veteran his account of the history of his 
right wrist disorder, describe the nature 
of the veteran's current right wrist 
disorder, and after reviewing the records 
and examining the veteran, the examiner 
is requested to express opinions as to 
the following questions:

?	Does the veteran have a current 
right wrist disorder, and, if so,

????Was there any increase in the 
over-all severity of the right 
wrist disorder during service from 

